The motion to recall the mandate in this cause and supplemental petition for rehearing have been examined. It is suggested that the Court did not give proper consideration to Broughton vs. Knight, et al., Law Reports, 3 Probate and Divorce, 64, including other decisions listed in the brief of appellant. It is also suggested that in our former opinion we gave greater weight than we should have to the decision of the chancellor and that we failed to give the consideration we should have given to the decision of the probate judge. Other instances are pointed out in which it is contended that we did not give the consideration we should have given to the brief and questions raised by appellant.
On account of the unusual condition this cause presents we have taken the pains to thoroughly examine the record again in the light of each question raised by appellant's supplemental petition and we are unable to see that any error was committed or question overlooked. We gave most thorough consideration to every case presented and every question raised. In its last analysis it was a question of *Page 614 
testamentary capacity. The Will was harsh and is not the Will we would have made, but we are bound by the record and in our view it fails to disclose that the testator lacked the capacity to make it. To have written our views on all the questions raised would have made the opinion labored and would have served no useful purpose.
Motion denied.
DAVIS, C.J. AND WHITFIELD, TERRELL, BROWN AND BUFORD, J.J., concur.